DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norizuki (US 20050122915).
As to claim 1, Norizuki discloses a control device comprising:
a plurality of modules (fig. 1-2) arranged along a predetermined arrangement direction (Note: Master-to-slave direction), the plurality of modules including a master station module (10m) and slave station modules (10s) detachably attached to the master station module (par. 43, “a normal port”, par. 64);
	a main line (line L) configured to provide communication between the master station module and the slave station modules (par. 66); and

	wherein the slave station modules are configured to set their own station numbers based on the communication via the sub lines (par. 44 “via the connecting cable C”, par. 65), and
	the main station module and the slave station modules are configured to perform communication via the main line using the station numbers (par. 39 “through the transmission line L ”, par. 41).
	As to claim 2, Norizuki discloses the control device according to claim 1,
	wherein the slave station modules are configured to set the station numbers sequentially in arrangement order from one of the slave station modules adjacent to the master station module (fig. 6).
	As to claim 3, Norizuki discloses the control device according to claim 1,
	wherein each of the slave station modules is configured to receive (par. 28, “input device 16”), from one of the slave station modules adjacent on a first side close to the master station module along the arrangement direction (par. 32 “master side output 15”), information on a station number of the one (par. 32 “identification datum for the slave communication apparatus 10s”), setting an own station number (“sets the inputted identification datum as the identification datum of its nodes”), and is configured to transmit, to another of the slave station modules adjacent on a second side far from the master station module (“output the datum from the output device 17”), information on the own station number (“the identification datum of the next slave communication apparatus 10s”).
As to claim 6, Norizuki discloses an inter-module communication method for performing communication between modules including a master station module and slave station modules, the inter-module communication method comprising:

performing communication between the master station module and the slave station modules via a main line using the station numbers (par. 33).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki in view of Willians et al (US 20170286351)
As to claim 4, Norizuki discloses the control device according to claim 3,
wherein one of the slave station modules arranged at a position farthest from the master station module is configured to notify the master station module of completion of setting of the station numbers of the slave station modules by communication via the sub lines (fig. 5 S27, 28). Norizuki does not explicitly disclose wherein the slave station modules arranged at a position farthest from the master station module is configured to determine itself as a terminal based on failing to communicate with a module on the second side. In the same field of arts (master-slave configuration), Williams discloses a system comprising a plurality of nodes connected in a peer to peer network via a communication interface (abstract). Williams further discloses that a SK-based CAN bus controller can include a 
As to claim 5, Norizuki/Williams discloses the control device according to claim 4,
	wherein the main line includes a pair of differential signal lines (Williams, fig. 1, CANH, CANL),
	wherein the master station module and each of the slave station modules are configured to perform communication by a differential signal propagating through the pair of differential signal lines (par. 40),
	wherein each of the slave station modules includes a termination resistor connectable between the pair of differential signal lines (‘par. 44 “termination resistance”), and
wherein the one of the slave station module serving as the terminal station is configured to connect the termination resistor between the pair of differential signal lines (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184